NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2613-19

CRAIG SHEA and CAROLYN
SHEA,

          Plaintiffs-Appellants,

v.

PAUL J. LYDON, Trustee,

          Defendant-Respondent,

and

MORGAN ENGINEERING AND
LAND SURVEYING, LLC,

     Defendant.
____________________________

                   Argued May 24, 2021 – Decided January 14, 2022

                   Before Judges Messano and Smith.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Bergen County, Docket No.
                   C-000312-18.

                   Michael I. Lubin argued the cause for appellants.
              Joel J. Reinfeld argued the cause for respondent.

      The opinion of the court was delivered by

SMITH, J.A.D.

      After a non-jury trial in the Chancery Division, the trial court entered

judgment for plaintiffs Craig and Carolyn Shea in a quiet title action. The

court dismissed defendant Paul J. Lydon's counterclaim for adverse

possession,1 finding that defendant did not meet his burden of proof. Plaintiffs

sought the demolition and removal of defendant's garage.          The trial court

ordered alternative relief, making demolition of the garage expressly

contingent upon the outcome of a separate Law Division action filed by

plaintiffs.   Plaintiffs appeal, contending the trial court erred by ordering

alternative relief and not compelling defendant's unconditional removal of the

encroachment. We affirm for the reasons set forth below.

                                        I.

      Plaintiffs own a single-family home in Edgewater, Bergen County. They

acquired the property on April 30, 2008. Defendant's property is immediately

adjacent to plaintiffs' home. Shortly before plaintiffs acquired their home,

they obtained a survey (the 2008 survey) of the lot. The 2008 survey showed

1
  Defendant was bequeathed the property by the Estate of Eliza Kurtz, and
held it in trust, beginning in 2016.
                                                                          A-2613-19
                                        2
no encumbrances or encroachments of any kind.            In 2016, plaintiffs, in

preparation for demolition of their existing garage and construction of a new

one, secured a new survey (the 2016 survey) prepared by a different surveyor.

The 2016 survey revealed an encroachment on plaintiffs' property in the form

of a detached garage structure located at the rear of defendant's property.

      In November 2017, plaintiffs filed a variance application with the

Edgewater Board of Adjustment (the Board), seeking permits to construct a

new two-car garage at the rear of their property. The Board denied plaintiffs'

variance application, and plaintiffs next filed an action in lieu of prerogative

writs challenging the denial in the Law Division on May 13, 2019.2 While the

variance application was pending, plaintiffs filed a complaint against

defendant in November 2018 alleging, among other claims, trespass and

seeking to quiet title.3


2
  Plaintiffs' action in lieu of prerogative writs to reverse the Board's denial of
their variance application, filed in the Law Division under docket no. BER –
L-3655-19, was tried on April 29, 2020, before the Honorable Gregg A.
Padovano, J.S.C. The trial judge has not rendered a decision as of the date of
this opinion.
3
    The trial court dismissed Count III of the complaint, which was a
professional negligence action against Morgan Engineering, the company that
drafted the 2008 survey. Consequently, that company is no longer included in
the caption to this case. Before the quiet title trial commenced, plaintiffs
voluntarily dismissed their claim for money damages against defendant Lydon.
                                                                           A-2613-19
                                       3
      Upon the completion of discovery and motion practice, the trial court

held a non-jury trial on October 15, 2019.        Plaintiff Carolyn Shea and

defendant each testified. Defendant testified that he had lived in Edgewater

for approximately forty-six years and was familiar with the area. He testified

that the garage on his property was erected in 1972 or 1973.         He further

testified that the property had been bequeathed to him in trust in 2016. He did

not become aware of the encroachment until August 2016, when he was

informed by plaintiff Craig Shea.     Defendant further testified that no one

complained to him about the encroachment until plaintiff did so in 2016. In

response to a question about whether he could visually determine whether his

garage encroached on plaintiffs' property, defendant testified that "it was

close."

      On December 3, 2019, the court issued a written statement of reasons.

The court made findings, concluding that defendant's garage encroached upon

plaintiffs' property and defendant failed to meet his burden of proof to support

his counterclaim of adverse possession.     The court specifically found that

defendant could not meet the open and notorious element of adverse

possession, inferring from defendant's own testimony that even he could not

tell that the encroachment was open and notorious. The trial court, looking to


                                                                         A-2613-19
                                      4
Mannillo v. Gorski, 54 N.J. 378, 389 (1969), found that defendant would

suffer "undue hardship" if he was compelled to remove the encroachment even

though plaintiffs did not yet have the right to build their proposed garage. The

trial court also found that if the denial of the plaintiffs' zoning board

application is affirmed, the plaintiffs would realize "no particular benefit by

requiring removal of the encroachment."

      Consequently, the trial court fashioned alternative relief, ordering that if

the Board's denial of plaintiffs' application to construct a new garage was

upheld by the Law Division, then plaintiffs would convey the four and a half

feet of defendant's encroachment to him at an agreed-upon "fair value," or, if

the parties could not agree, at a value "to be determined by a court of

competent jurisdiction." In the event the Board's denial was reversed by the

Law Division, then defendant would, at his sole cost, remove the

encroachment. The trial court executed the corresponding order of judgment

on January 15, 2020.

      Plaintiffs appeal, contending that the trial court erred by not compelling

defendant to remove the section of his garage that constituted the

encroachment without qualification or condition. Specifically, plaintiffs argue

that: the trial court had no factual basis to conclude that defendant would


                                                                           A-2613-19
                                       5
suffer hardship if ordered to remove his garage; the trial court had no factual

basis to conclude that plaintiffs would not benefit from defendant's removal of

the garage; and that the alternative remedy fashioned by the trial court was

inequitable.

                                       II.

      "In fashioning relief, the Chancery judge has broad discretionary power

to adapt equitable remedies to the particular circumstances of a given case."

Marioni v. Roxy Garments Delivery Co., 417 N.J. Super. 269, 275 (App. Div.

2010) (citations omitted).    Equitable remedies "are distinguished by their

flexibility, their unlimited variety," and "their adaptability to circumstances."

Salorio v. Glaser, 93 N.J. 447, 469 (1983).

      This general approach requires consideration of three specific

components. First, the facts the judge adopts in an equity case, like any other

non-jury case, are entitled to our deference "when supported by adequate,

substantial and credible evidence." Rova Farms Resort, Inc. v. Invs. Ins. Co.

of Am., 65 N.J. 474, 484 (1974). Second, in drawing conclusions from those

facts, the Chancery judge is required to apply accepted legal and equitable

principles; no deference is afforded in this regard. Manalapan Realty, L.P. v.

Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995); In re Estate of Shinn,


                                                                          A-2613-19
                                      6
394 N.J. Super. 55, 66 (App. Div. 2007).           And third, in fashioning an

appropriate equitable remedy to fit the particular circumstances, we will

decline to intervene absent an abuse of discretion, Sears Mortg. Corp. v. Rose,

134 N.J. 326, 354 (1993), or where the judge's conclusions prove inconsistent

with his own findings of fact, VRG Corp. v. GKN Realty Corp., 261 N.J.

Super. 447, 454 (App. Div. 1993). See Marioni, 417 N.J. at 275-76.

                                       III.

      Viewing the record through this analytical framework, we find adequate,

substantial and credible evidence in the record to support the relief ordered by

the trial court. In addition to the testimony of the parties, the trial court had a

thorough visual record in evidence, including accurate surveys as well as

multiple photos of defendant's garage and its surrounding environs.            The

photographic record shows a small gravel driveway, which connects Old Wood

Road to the rear of the plaintiffs' and defendant's homes. The driveway bisects

each of the parties' lots and runs through them roughly west to east, separating

the homes from their corresponding detached garages. Defendant's garage is

an older substantial brick and wood frame structure that is first in a line of

three aging, eclectic single car garages, which stand mere feet from each other

along the gravel driveway. Each garage is separated from its corresponding


                                                                            A-2613-19
                                        7
home by the gravel driveway. Plaintiffs' existing garage is closely bracketed

by defendant's garage on one side and another aging wood frame garage

situated on an adjacent lot east of plaintiffs.

      The trial court, understanding that a small portion of the right rear corner

of defendant's garage encroached on plaintiffs' property by a modest four and a

half feet 4 , fashioned an equitable remedy that contemplated demolition of

defendant's garage only if plaintiffs are permitted by Edgewater to proceed

with their new garage construction project. Given the dilapidated state of

defendant's garage, removal of the small encroachment would likely lead to

total demolition.    We agree with the trial court's finding that compelling

unconditional demolition of the garage would be an undue hardship to

defendant given the uncertainty surrounding plaintiffs' ability to proceed with

their project at this time.         The Mannillo Court anticipated unusual

circumstances such as this.       In holding that there is no presumption of

knowledge on the part of the true property owner where there is a minor

encroachment along a common boundary, the Court recognized that:

             [i]t is conceivable that the application of the foregoing
             rule may in some cases result in undue hardship to the

4
  The record does not contain any statement of the square footage of the
encroachment. We do not speculate by attempting to perform area calculations
based on the surveys in the record.
                                                                           A-2613-19
                                         8
            adverse possessor who under an innocent and
            mistaken belief of title has undertaken an extensive
            improvement which to some extent encroaches on an
            adjoining property. In that event[,]the situation falls
            within the category of those cases . . . [for which] . . .
            equity may furnish relief. Then, if the innocent
            trespasser of a small portion of land adjoining a
            boundary line cannot without great expense remove or
            eliminate the encroachment, or such removal or
            elimination is impractical or could be accomplished
            only with great hardship, the true owner may be
            forced to convey the land so occupied upon payment
            of the fair value thereof without regard to whether the
            true owner had notice of the encroachment at its
            inception.

            [Mannillo, 54 N.J. at 389 (citation omitted).]

      The trial court, seeing the record clearly, reached for the equitable

remedy envisioned by the Mannillo Court and applied it, no more, no less.

Plaintiffs argue the trial court misapplied the Supreme Court's holding in

Mannillo when it concluded defendant would suffer undue hardship.            We

disagree.     The court had an opportunity to assess the "particular

circumstances" and use its discretion to fashion a remedy which preserves the

status quo while compensating plaintiffs for the encroachment if they do not

get their approval. The very same remedy authorizes demolition of defendant's

garage if plaintiffs do get their approval.




                                                                         A-2613-19
                                        9
      We find plaintiffs' argument that the trial court had no factual basis to

find that plaintiffs would not benefit from unconditional demolition of t he

garage without merit. The entire litigation took place under the shadow of

plaintiffs' zoning permit denial and subsequent appeal, and the trial court

accounted for that context in its remedy.

      We find no abuse of discretion, as the trial court's solution is both

equitable and practical. Marioni, 417 N.J. Super. at 276. Any arguments not

addressed here lack sufficient merit to warrant discussion in a written opinion.

R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-2613-19
                                     10